IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1068-11


                          JERRY DON CALDER, Appellant

                                             v.

                                THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY

                                       Per curiam.

                                      OPINION


       Appellant was convicted of securing execution of a document by deception and was

sentenced to confinement for ten years, which was probated for five years. The Court of

Appeals affirmed the conviction. Calder v. State, (Tex. App. — Dallas, No. 05-10-00092-

CR, delivered May 24, 2011). Appellant’s petition for discretionary review was dismissed

as untimely filed on August 24, 2011. Appellant has filed a motion for rehearing requesting

reinstatement of his petition and filing of his amended petition for discretionary review so
that it will be considered by this Court. Appellant’s motion for rehearing is granted. His

amended petition for discretionary review received in this Court on August 30, 2011, is filed

as of October 5, 2011, and will be considered in accord with Tex.R.App.P. 68. (But see

order striking amended petition).




Delivered October 5, 2011
Do not publish